Citation Nr: 1453715	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than March 24, 2010, for the grant of a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than March 24, 2010, for the grant of service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

The Veteran provided testimony at a February 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Virtual VA paperless claims processing system and the Veterans Benefit Management System both include substantial information and evidence not associated with the paper claims file and pertinent to the present appeal.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a February 2014 rating decision denied entitlement to an effective date prior to March 24, 2010, for the grant of service connection for radiculopathy of the right lower extremity.  The Veteran submitted a timely notice of disagreement with that decision in March 2014.  However, to date, a statement of the case (SOC) has not been issued regarding that issue.  Therefore, the issue must be remanded.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Moreover, upon remand, the AOJ should address in the SOC whether a valid claim for an earlier effective date for the grant of service connection for radiculopathy of the right lower extremity has been received, so that the Board may consider this aspect of the claim in the event that an appeal is perfected.  See Rudd v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 (1993) (veteran must be given adequate notice of need to present evidence and argument and opportunity for hearing on question not previously considered by RO, unless Board can show veteran is not prejudiced by Board's decision without prior consideration of question by RO). 

As the effective date for the grant of service connection for radiculopathy of the right lower extremity may have a direct bearing on the date upon which the schedular criteria for TDIU are met, adjudication of the claim for an effective date earlier than March 24, 2010, for TDIU, is deferred until development and adjudication of the claim for an earlier effective date for service connection for radiculopathy of the right lower extremity is completed.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Additionally, in his March 2014 notice of disagreement, the Veteran alleged that VA made a "clear mistake" in 1999 on their diagnoses of his disability and should grant an earlier effective date.  The Board notes that no rating decision was issued by VA in 1999.  The Veteran should be offered the opportunity to clarify whether he is raising a claim of clear and unmistakable error (CUE) in a prior VA rating action, and if so, he should identify the rating decision and the basis for his claim of error.  

Moreover, when requested by the AOJ to provide an opinion as to whether an extraschedular TDIU was warranted, the Director, Compensation and Pension Service, replied in September 2011 that the schedular criteria for TDIU were met.  The Board notes, however, that schedular criteria were met only for the period beginning on March 24, 2010.  If the schedular criteria for TDIU for the period prior to March 24, 2010, remain unmet, an opinion from the Director, Compensation and Pension Service, as to whether an extraschedular rating for a TDIU were met for the period prior March 24, 2010, should be obtained.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should give the Veteran an opportunity to clarify whether he is raising a claim of clear and unmistakable error (CUE) in a prior VA rating decision.  He should be advised that, if so, he must identify the specific VA rating decision and the basis for his claim of CUE.

2.  The AOJ should readjudicate and issue a statement of the case (SOC) regarding the claim for an effective date earlier than March 24, 2010, for the grant of service connection for radiculopathy of the right lower extremity.  

The AOJ should note that the AMC granted service connection for radiculopathy of the right lower extremity effective from March 24, 2010, in a January 2011 rating decision.  In its issuance of a statement of the case, the AOJ should include consideration of whether the Veteran has submitted a valid earlier effective date claim.  See Rudd v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2006).

The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

3.  If the schedular criteria for TDIU for the period prior to March 24, 2010, remain unmet, the AOJ should refer this matter to the Director, Compensation and Pension Service, for consideration of whether TDIU was warranted on an extraschedular basis for the period prior to March 24, 2010.  

4.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




